                                                                                               E-FILED
                                                               Friday, 07 December, 2018 05:06:17 PM
                                                                          Clerk, U.S. District Court, ILCD


                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )       Crim. No. 17-20037
                                          )
BRENDT A. CHRISTENSEN,                    )       Hearing Requested
                                          )
       Defendant.                         )

                     RENEWED MOTION TO COMPEL DISCOVERY
                          OF VICTIM IMPACT EVIDENCE

       NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Renewed Motion to Compel Discovery of Victim Impact Evidence

states as follows:

I.     Procedural History

       On July 12, 2017, Defendant BRENDT A. CHRISTENSEN was charged by

Indictment with one count of kidnapping in violation of 18 U.S.C. § 1201(a)(1). (R. 13.) A

Superseding Indictment was filed on October 3, 2017, alleging one count of kidnapping

resulting in death in violation of 18 U.S.C. § 1201(a)(1) and two counts of false

statements in violation of 18 U.S.C. § 1001(a)(2). The Superseding Indictment also

contained a Notice of Special Findings listing four gateway intent factors under 18

U.S.C. § 3591(a)(2) and three statutory aggravating factors under 18 U.S.C. § 3592(c):

that Y.Z.’s death occurred during the commission of a kidnapping (Section 3592(c)(1));

                                              1
that the defendant committed the offense in an especially heinous, cruel or depraved

manner (Section 3592(c)(6)); and that the defendant committed the offense after

substantial planning and premeditation (Section 3592(c)(9)). (R. 26.)

       Count 1 of the Superseding Indictment was a death-eligible charge, and on

January 19, 2018, the government filed its Notice of Intent to seek the death penalty

(NOI). (R. 54) The NOI re-alleged the four intent factors as well as the three statutory

aggravating factors contained in the Superseding Indictment and added six non-

statutory aggravating factors: victim impact evidence, future dangerousness, lack of

remorse, other serious acts of violence, vulnerable victim, and obstruction of justice. (R.

54.)

       In a Scheduling Order issued on February 14, 2018, the Court directed the

government to disclose its “expected evidence in support of aggravating factors” by

May 18, 2018. (R. 67 at 1.) With regard to victim impact evidence, in a letter sent on

May 18, 2018, the government stated:

             Accordingly, the Government expects to present victim-impact
       evidence as follows:

              A.      Photographs, video, journals, essays, or other
                      documentation detailing Y.Z.’s life in China, her
                      matriculation to the University of Illinois, and her plans for
                      the future.

              B.      Testimony from family members and friends of Y.Z.

              C.      Christensen’s admissions as to victim impact.

(footnote omitted).

                                              2
       In a second letter sent on July 11, 2018, the government added that it intends to

present evidence regarding personal characteristic of Y.Z. that “include, but are not

limited to, the victim’s personality, character, work ethic, educational background,

future plans, gender, race, national origin, immigration status, physical stature and

appearance, marital status, family of origin, economic status, English as a second

language, cultural experiences, and relationships with family, friends, colleagues, other

students, and faculty.”

       On July 13, 2018, Mr. Christensen filed a Motion to Compel Discovery in which

he asked the Court to direct the government to disclose, inter alia, additional evidence

regarding the evidence it expects to present in support of its aggravating factors,

including victim impact evidence. (R. 82 at 12-18.) In the Motion, Mr. Christensen did

not address victim impact evidence individually, but rather asserted the due process

requirement that he receive sufficient notice of all aggravating evidence in order to

enable him to adequately respond and prepare his case in rebuttal. Id. at 15.

       The government filed a Response in opposition to the Motion on July 27, 2018,

(R. 84), and Mr. Christensen filed a Reply on August 3, 2018, (R. 86). In an Order issued

on August 15, 2018, the Court denied the Motion to Compel in its entirety. (R. 91.) With

respect to the request for evidence supporting aggravating factors, the Court relied

principally upon four decisions from three circuit courts of appeal, none of which

involved a victim impact aggravator. (R. 91 at 17-19, 21) (citing United States v. Battle,

173 F.3d 1343 (11th Cir. 1999); United States v. Lee, 274 F.3d 485 (8th Cir. 2001); United

                                              3
States v. Higgs, 353 F.3d 281 (4th Cir. 2003); United States v. LeCroy, 441 F.3d 914 (11th

Cir. 2006)). The Court’s Order denying the Motion also relied upon two district court

opinions that in fact granted the defendants’ requests for detailed information

regarding victim impact evidence. Id. at 20 (citing United States v. Gooch, 2006 WL

3780781 (D.D.C.); United States v. Solomon, 513 F. Supp. 2d 520 (W.D. Pa. 2007)).

       Because the need for pretrial disclosure of victim impact evidence is particularly

acute, especially in light of the government’s response to his Motion to Strike Non-

Statutory Aggravating Factor of Victim Impact Evidence, (R. 150 at 14-16), Mr.

Christensen respectfully renews this portion of his previous Motion.

II.    The Court Should Order the Government to Provide a Detailed Outline of the
       Victim Impact Evidence it Intends to Present

       Victim impact evidence is arguably in a class of its own when it comes to the

universe of potentially aggravating evidence. As noted in Mr. Christensen’s Motion to

Strike Non-Statutory Aggravating Factor of Victim Impact Evidence, (R. 106 at 12), such

evidence has unique power to touch jurors and sway them towards voting for death.

See United States v. Johnson, 362 F. Supp. 2d 1043, 1107 (N.D. Iowa 2005) (noting that

victim impact testimony “was the most forceful, emotionally powerful, and emotionally

draining evidence that I have heard in any kind of proceeding in any case, civil or

criminal, in my entire career as a practicing trial attorney and federal judge spanning

nearly 30 years . . . It has now been over four months since I heard this testimony . . .

and the jurors’ sobbing during the victim impact testimony still rings in my ears”). See,

also, United States v. McVeigh, 944 F. Supp. 1478, 1491 (D. Col. 1996) (noting that victim
                                              4
impact evidence is “the most problematical of all of the aggravating factors and may

present the greatest difficulty in determining the nature and scope of the information to

be considered”).

       Additionally, in contrast to many other types of potentially aggravating

evidence, the Supreme Court has imposed strict limits on the amount and type of victim

impact evidence that may be presented at the penalty phase of a capital trial. As is also

set forth in Mr. Christensen’s Motion to Strike, (R. 106 at 7-9), while the Court in Payne

v. Tennessee, 501 U.S. 808 (1991), overruled the Eighth Amendment’s per se bar to victim

impact evidence, it left in place several significant restrictions upon the type of evidence

that may be presented.

       The opinion in Payne permitted the introduction of victim impact evidence in the

form of “evidence relating to the personal characteristics of the victim and the

emotional impact of the crimes on the victim’s family.” Id. at 817; see also Bosse v.

Oklahoma, 137 S. Ct. 1 (2016) (per curiam). It did not open the door to unlimited

amounts of such evidence; rather, it approved the presentation of “a glimpse of the life”

of the victim. Payne, 501 U.S. at 822; see also id. at 830 (O’Connor, J., concurring) (a state

may decide that the jury should see “a quick glimpse” of victim’s life). The opinion left

intact the prohibition on the admission of “characterizations and opinions from a

victim’s family members about the crime, the defendant, and the appropriate sentence.”

Bosse, 137 S. Ct. at 2. The decision also maintained the limitation of permissible evidence

to the impact on the victim’s “family.” Payne, 482 U.S. at 817; see also 18 U.S.C. §

                                               5
3593(a)(2); United States v. Fields, 516 F. 3d 923, 946-47 (10th Cir. 2008) (holding that

victim impact evidence should have been limited to the victim’s family and it was error

to permit testimony regarding co-workers)

       Payne also in no way abrogated the well-settled principle that the admission of

any evidence, including victim impact evidence, that is “so unduly prejudicial that it

renders the trial fundamentally unfair,” violates the Due Process Clause. Id.at 825; see

also id. at 836 (Souter, J., concurring) (noting that “[e]vidence about the victim and

survivors, and of course any jury argument predicated on it, can of course be so

inflammatory as to risk a verdict impermissibly based on passion, not deliberation,” in

violation of due process); 18 U.S.C. § 3593(c) (evidence may be excluded from penalty

phase proceeding “if its probative value is outweighed by the danger of creating unfair

prejudice, confusing the issues, or misleading the jury”). Victim impact evidence must

also be relevant and not consist of “a ‘mere emotional plea,’” unrelated to the impact of

the crime on the victims or their families. United States v. Sampson, 335 F. Supp. 2d 166

(D. Mass. 2004) (citing Hain v. Gibson, 287 F.3d 1224, 1237-38 (10th Cir. 2002)).

       As the foregoing quote from Johnson makes clear, once heard, it is virtually

impossible for a listener to forget such evidence. It is therefore critical that proposed

victim impact testimony be carefully scrutinized ahead of time, to enable the Court to

perform its statutory duty to determine whether the probative value of the evidence is

outweighed by the potential for unfair prejudice, 18 U.S.C. § 3593(c), and to decrease the

possibility of something inadmissible and inflammatory being blurted out in front of

                                              6
the jury. Contrary to the government’s claim in its Response to the Motion to Strike, (R.

150 at 15-16), courts have indeed reversed death sentences where improper victim

testimony was presented. See., e.g., Ex parte Washington, 106 So. 2d 441, 445-48 (Ala.

2011) (vacating death sentence based on improper victim impact evidence where family

witnesses testified that crime was “brutal, evil, terrible,” that defendant was “someone

without a conscience,” and death was the appropriate punishment”); Smith v. State, 246

So .3d 1086, 1114-16 (Ala. 2017) (vacating death sentence where family witnesses

testified, inter alia, that in their opinion crime was not an accident, victim had suffered,

defendant was not thinking about his terrible childhood when he committed crime and

if you murder, you must be executed); People v. Hope, 702 N.E.2d 1282, 1289 (Il. 1998)

(vacating death sentence where victim impact evidence included testimony from

relatives of prior crimes). The required screening cannot be achieved without pretrial

disclosure by the government of the evidence it seeks to present.

       In recognition of the considerations outlined above, district courts have routinely

exercised their inherent authority to direct the government to provide the defense

pretrial with detailed information regarding the scope of its proposed victim impact

evidence. See United States v. Wilson, 493 F. Supp. 2d 364, 378 (E.D.N.Y. 2006) (granting

defendant’s motion and directing government to provide “specifics on the nature,

extent, and scope of the harm suffered by the victim’s family members”); United States v.

Cooper, 91 F. Supp. 2d 90, 111 (D.D.C. 2000) (directing government to provide “more

specific information concerning the extent and scope of the injuries and loss suffered by

                                              7
each victim, his or her family members, and other relevant individuals, and as to each

victim’s personal characteristics that the government intends to prove”); United States v.

Con-Ui, No. 13-cr-123 (M.D. Pa. January 28, 1016) (directing government to “provide to

Defendant an informational outline with regard to the ‘victim impact’ factor containing:

(1) a list of the personal characteristic of the victim . . . that it intends to prove; (2)

whether the Government intends to present testimony of any individuals who are not

identified by name in the notice; (3) the particularized categories of injury, harm, and

loss that it intends to present during the penalty phase; and (4) any other pertinent

information Defendant would need to adequately prepare responses during the penalty

phase.”); United States v. Glover, 43 F. Supp.2d 1217, 1225 (D. Kan. 1999) (finding that

defendant entitled to greater specificity regarding victim impact evidence, including

“which members of the family have suffered, the nature of their suffering, and the

nature of their permanent harm” including “whether members of the family sought

counseling or other medical treatment, such as hospitalization, and whether and to

what extent the members of the family suffered financial harm”); United States v. Taylor,

316 F. Supp. 2d 730, 743 (N.D. Ind. 2004) (directing government to file detailed notice of

its evidence, including “who will offer victim impact evidence, the relation the witness

is to the victim, the form of testimony (i.e., written or oral statement) and a summary of

the anticipated testimony”); United States v. Llera Plaza, 179 F. Supp. 2d 464, 473-74 (E.D.

Pa. 2001) (directing government to submit summary of its proposed victim impact

evidence); United States v. Savage, No. 07-550-03 (E.D. Pa. filed May 10, 2013) (directing

                                                8
government to disclose “all victim impact statements, or, in the alternative, an outline of

the evidence it intends to present with respect to each victim witness”); United States v.

Solomon, 513 F. Supp. 2d 520, 535 (W. D. Pa. 2007) (ordering government to “outline the

type and scope of the ‘devastating effect’ suffered by each victim, his or her family

members, and other individuals as relevant, and the ‘personal characteristics’ of each

victim”); United States v. Gooch, No. 1:04-cr-128-RMC (D.D.C. Dec. 20, 2006 at 45-46

(same).

       The necessity for specific disclosure of victim impact evidence recognized in the

above-cited cases is especially acute in this case because the government’s Response to

Mr. Christensen’s Motion to Strike reveals a disturbingly cavalier attitude towards its

obligation to ensure that Mr. Christensen’s rights are properly protected in this

important respect and that he receives a fair trial. In the Motion to Strike, Mr.

Christensen pointed out that the government’s written communications indicate that it

seeks to introduce evidence that is significantly more extensive than the “quick

glimpse” of her life that is permitted under the Eighth Amendment and the Due Process

Clause. (R. 106 at 10 n.1.) In its Notice of Intent to Seek the Death Penalty the

government asserts that it intends to present evidence of the impact of Zhang’s death

not only on her family but also on her “friends and co-workers.” (R. 54 at 3). In its letter

of May 18, 2018, the government also asserts an intent to present “photographs, video,

journals, essays, or other documentation detailing Y.Z.’s life in China, her matriculation

to the University of Illinois, and her plans for the future.”

                                              9
       In its July 11, 2018, letter the government adds Y.Z.’s person characteristics,

“including, but not limited to, the victim’s personality, character, work ethic,

educational background, future plans, gender, race, national origin, immigration status,

physical stature and appearance, marital status, family of origin, economic status,

English as a second language, cultural experiences, and relationships with family,

friends, colleagues, other students, and faculty.” At a minimum, as Mr. Christensen

pointed out in his Motion to Strike, (R. 106 at 10 n.1), urging the jury to vote for a death

sentence based upon Y.Z.’s gender, race and national origin would violate the express

statutory directive that the jury be instructed that, in considering whether a sentence of

death is justified, “it shall not consider the race, color, religious beliefs, national origin,

or sex” of the victim. 18 U.S.C. § 3593(f).

       In response to these points, at least the latter of which is inarguably correct, the

government merely stated that (1) no court has reversed a conviction on grounds of

improper victim impact evidence which, as noted above, is incorrect, and (2) that its

evidence “lies well-within the heartland of victim impact evidence approved by the

Supreme Court.” (R. 150 at 16.) If the government fails to recognize that asking for a

death sentence based on the victim’s gender, race and national origin is impermissible,

its conclusion that its evidence, known only to itself, is similarly within constitutional

bounds cannot and should not be trusted.

       Accordingly, in order to enable defense counsel to assess the government’s

proposed evidence for admissibility and to prepare a meaningful motion in limine to

                                               10
exclude any items that they believe to exceed constitutional and statutory bounds , and

for the Court to perform its gatekeeping function under 18 U.S.C. § 3593(c) and the

Constitution, the Court should direct the government to provide defense counsel with

an outline of its proposed victim impact evidence to include:

      (a)    The name of each witness who will offer victim impact testimony;

      (b)    The nature and length of the witness’s relationship with the victim;

      (c)    A summary of each witness’s anticipated testimony, including

             particularized categories of injury, harm and loss;

      (d)    The form in which the witness’s testimony will be presented;

      (e)    A list of the admissible personal characteristics of the victim about which

             the government seeks to present evidence; and

      (f)    A list of all proposed exhibits, including the particular photographs, video

             recordings, journals, and essays that the government will seek to admit.

      It bears noting that the instant Motion is not brought in an effort to seek any

tactical advantage, for Mr. Christensen is aware of no such advantage to be gained. He

is fully aware that, no matter what, the victim impact testimony in this case will be

powerful in the extreme and wholly unrebuttable. Rather, the Motion is intended as a

step towards allowing the Court and the parties to make sure as far as humanly

possible that only evidence that the jury should properly consider is placed before it.




                                            11
      WHEREFORE, Defendant requests that this Court order the government to

provide the additional requested information regarding its proposed victim impact

evidence.

             Respectfully submitted,

             /s/Elisabeth R. Pollock                /s/ George Taseff
             Assistant Federal Defender             Assistant Federal Defender
             300 West Main Street                   401 Main Street, Suite 1500
             Urbana, IL 61801                       Peoria, IL 61602
             Phone: 217-373-0666                    Phone: 309-671-7891
             FAX: 217-373-0667                      Fax: 309-671-7898
             Email: Elisabeth_Pollock@fd.org        Email: George_Taseff@fd.org

             /s/ Robert Tucker                      /s/ Julie Brain
             Robert L. Tucker, Esq.                 Julie Brain, Esq.
             7114 Washington Ave                    916 South 2nd Street
             St. Louis, MO 63130                    Philadelphia, PA 19147
             Phone: 703-527-1622                    Phone: 267-639-0417
             Email: roberttuckerlaw@gmail.com       Email: juliebrain1@yahoo.com




                                         12
                             CERTIFICATE OF SERVICE

      I hereby certify that on December 7, 2018, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                           13
